department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l number release date uilc cc intl wta-n-115208-00 internal_revenue_service national_office field_service_advice date date memorandum for carol binner international examiner lmsb group from subject elizabeth beck chief cc intl allocation of interest_expense in commission fsc this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corpa corpa-fsc products u s state u_s_territory date1 taxable_year a taxable_year b issue whether the interest_expense incurred by a commission foreign_sales_corporation fsc that determines its income under the sec_925 combined taxable_income method is allocable to income effectively connected with the conduct_of_a_trade_or_business within the united_states and thus deductible by the fsc conclusion wta-n-115208-00 the interest_expense incurred by a commission fsc that determines its income under the sec_925 combined taxable_income method is only partially allocable to income effectively connected with the conduct_of_a_trade_or_business within the united_states and thus only partially deductible by the fsc this partial allocation of the interest_expense of a commission fsc is determined as if the taxpayer were a buy sell fsc that held export_property assets rather than commissions receivable assets facts corpa is a subchapter_c_corporation organized in u s state corpa-fsc is a wholly-owned subsidiary of corpa incorporated in u_s_territory for taxable years a through b corpa-fsc had in place a valid election to be treated as a fsc pursuant to sec_922 and sec_927 of the internal_revenue_code and in all other respects continuously maintained its status as a fsc as defined in sec_922 at all relevant times corpa manufactured products within the united_states and exported some products abroad with corpa-fsc acting as its commission agent corpa agreed to pay corpa-fsc the maximum commission allowed under sec_925 and computed such commission under the sec_925 combined taxable_income method of the administrative pricing rules corpa was a related_supplier with respect to corpa-fsc and sales of products within the meaning of temp sec_1 d - 2t for purposes of this advice only we assume that products constituted export_property under sec_927 and that the gross_receipts from sales of products constituted foreign_trading_gross_receipts under sec_924 we further assume that corpa-fsc satisfied the foreign_management requirements of sec_924 and sec_924 and the foreign economic processes requirements of sec_924 and sec_924 with respect to the transactions in question in calculating its commissions using the combined taxable_income method corpa-fsc included as direct costs certain expenses_incurred by corpa pursuant to a service agreement entered into to satisfy the requirements of sec_925 however corpa-fsc did not actually reimburse corpa for such expenses either in cash or by means of a journal entry on its books for taxable years a through b the taxpayer and examination agree that corpa-fsc’s failure to reimburse corpa caused an account payable to be deemed created on corpa-fsc’s books as of date1 the due_date of corpa-fsc’s timely filed including extensions united_states income_tax return a corresponding account receivable was deemed created on corpa’s books the account receivable accrued interest and corpa included that interest in its taxable_income for every year the debt remained unpaid wta-n-115208-00 the taxpayer and examination agree on all of the above facts the parties disagree only on the method of allocating and apportioning corpa-fsc’s interest for the purpose of determining corpa-fsc’s taxable_income law i the fsc statutory and regulatory framework in determining fsc income from export_property interest_expense of a fsc is accounted for under two circumstances ie in computing the transfer price or commission from export_property using the sec_925 combined taxable_income method and in calculating the fsc’s taxable_income from foreign_trade_income sec_925 provides that in the case of a sale of export_property to a fsc by a person described in sec_482 the related_supplier the taxable_income of the fsc shall be based upon a transfer price that would allow the fsc to derive taxable_income attributable to such sale regardless of the sales_price actually charged in an amount that does not exceed the greatest of three enumerated pricing methods under that section the pricing method provided under sec_925 is the combined taxable_income cti method under the cti method a fsc’s taxable_income from the sale of export_property by the fsc may not exceed of the cti that is attributable to the foreign_trading_gross_receipts derived from that property sec_925 sec_924 provides that foreign_trading_gross_receipts ftgr include the gross_receipts of a fsc that are from the sale exchange or other_disposition of export_property pursuant to the authority granted by sec_925 temp sec_1 a -1t d provides that i f any transaction to which sec_925 applies is handled on a commission basis for a related_supplier by a fsc and if commissions paid to the fsc give rise to gross_receipts to the related_supplier which would have been foreign_trading_gross_receipts under sec_924 had the fsc made the sale directly then i the administrative pricing methods of sec_925 or may be used to determine the fsc’s commission a commission fsc that uses the cti method calculates its commission on a transaction using a cti amount that equal sec_1 interest-netting as discussed in 108_f3d_12 2d cir is not involved in this case see temp sec_1_927_d_-2t for the definition of related_supplier wta-n-115208-00 the excess of the related supplier’s gross_receipts from the transaction which would have been foreign_trading_gross_receipts had the sale been made by the fsc directly over the related supplier’s and the fsc’s total costs excluding the commission paid or payable to the fsc but including the related supplier’s cost_of_goods_sold and its and the fsc’s noninventoriable costs see sec_1_471-11 which relate to the gross_receipts from the transaction temp sec_1 a -1t d iii noninventoriable costs include interest sec_1_471-11 these provisions are equivalent to those where a fsc acts as the principal with respect to the sale of export_property compare temp sec_1 a -1t c i a commission fsc may earn in a taxable_year an amount of income that is computed in a manner consistent with paragraph c of temp sec_1 a -1t which the fsc would have been permitted to earn under the gross_receipts method the combined taxable_income method of the sec_482 method if the related_supplier had sold or leased the property or service to the fsc and the fsc had in turn sold or subleased to a third party whether or not a related_party temp sec_1 a -1t d ii the maximum commission that a fsc may charge the related_supplier is the amount of income determined under subdivisions ii and iii of this paragraph plus the fsc’s total costs for the transaction as determined under paragraph c of this section temp sec_1 a -1t d iv a fsc may determine a transfer price or commission using an administrative pricing method only if the fsc or a person acting under contract with the fsc performs the activities described in sec_924 and e sec_925 and temp sec_1 a -1t b ii if a fsc’s related_supplier performs such activities on behalf of the fsc the requirements of sec_925 will be met if the fsc pays the related_supplier an amount equal to the direct and indirect expenses related to the required activities see paragraph c ii of this section for the amount of compensation due the related_supplier the payment wta-n-115208-00 made to the related_supplier must be reflected on the fsc’s books and must be taken into account in computing the fsc’s and related supplier’s combined taxable_income if it is determined that the related_supplier was not compensated for all the expenses related to the required activities or if the entire payment is not reflected on the fsc’s books or in computing combined taxable_income the administrative pricing methods may be used but proper adjustments will be made to the fsc’s and related supplier’s books or income temp sec_1 a -1t b ii a fsc commission determined under temp sec_1 a -1t d is a category of gross_income called foreign_trade_income fti sec_923 temp sec_1 923-1t a sec_923 through divides the fti of a fsc into two categories exempt fti and non-exempt fti a fsc’s exempt fti is treated as foreign_source_income not effectively connected with the conduct_of_a_trade_or_business within the united_states non-eci and thus excluded from the gross_income of the fsc the fsc’s non-exempt fti other than sec_923 income3 is treated as income effectively connected with a trade_or_business eci conducted through a permanent_establishment of the fsc within the united_states sec_921 temp sec_1 921-3t a ii investment_income which includes interest is treated as eci sec_921 sec_1_921-2 q a sec_923 which applies to income determined under the administrative pricing rules provides that of fti derived from a transaction to which sec_925 or applies is exempt fti and thus non-eci under sec_921 while of fti is non-exempt and thus eci under sec_921 deductions including interest properly allocated and apportioned to fti derived by a fsc from any transaction are allocated on a proportionate basis between the exempt fti derived from such transaction and the non-exempt fti derived from such transaction sec_921 ii allocation and apportionment of fsc interest_expense sec_923 non-exempt foreign_trade_income determined under the sec_482 pricing method is the only type of non-exempt foreign_trade_income that is not treated as eci under the fsc provisions sec_921 sec_923 income is not involved in this case although sec_923 provides the fraction sec_291 and temp sec_1 923-1t b provide that only of fti is exempt where the fsc has only corporate shareholders wta-n-115208-00 as stated above under the cti method a fsc’s costs - including interest_expense related to gross_receipts from a transaction that results in a fsc commission - are deducted from ftgr to arrive at the related supplier’s and fsc’s cti interest_expense incurred with respect to unpaid sec_925 expenses is related to gross_receipts from a transaction that results in a fsc commission within the meaning of temp sec_1 a -1t d iii because the reimbursement of sec_925 expenses is a prerequisite for the fsc commission under the administrative pricing rules the amount of interest_expense deducted is determined in accordance with the allocation and apportionment rules of sec_1_861-8 temp sec_1 921-3t b a -1t d iii and a -1t c iii d under temp sec_1_861-8t the rules concerning the allocation and apportionment of interest_expense are set forth in temp sec_1_861-9t through 861-13t temp sec_1_861-11t provides rules for allocating interest_expense of a fsc for the purpose of calculating cti and the fsc commission income for the purpose of calculating a fsc’s taxable_income in general the asset value-based method asset method under temp sec_1_861-9t governs the deductibility of interest_expense however temp sec_1_861-9t provides that the deductibility of the interest_expense of a foreign_corporation is determined under sec_1_882-5 see also sec_1_882-4 pursuant to sec_882 sec_1_882-5 allocates the interest_expense of a foreign_corporation in accordance with a three-step allocation formula as in effect during the taxable years relevant to this case in step one of the three-step allocation formula the taxpayer determines the average total value of all assets of the corporation that generate have generated or could reasonably have been or be expected to generate eci for the taxable_year sec_1_882-5 in step two of the three-step allocation formula the taxpayer determines for the taxable_year the amount of liabilities of the corporation connected with the conduct_of_a_trade_or_business in the united_states sec_1_882-5 such liabilities are called u s -connected liabilities id the taxpayer determines the amount of u s - connected liabilities by multiplying the asset value determined under step one by either the fixed ratio or the actual ratio id current sec_1_882-5 applies only to taxable years beginning on or after date and does not apply in this case t d 1996_1_cb_161 hereinafter all references to sec_1_882-5 are to the regulations as in effect during taxable years a through b unless otherwise indicated wta-n-115208-00 the taxpayer must elect on its return for the first taxable_year to which sec_1_882-5 applies to use either the fixed ratio or the actual ratio sec_1_882-5 the regulations do not provide a time place and manner provision for making the election however administrative practice treats the election as made by a taxpayer that files a timely tax_return for the first applicable_taxable_year calculates the allocable expense and claims the computed results of the method chosen this administrative practice has been clarified by revised final regulations see sec_1_882-5 t d 1996_1_cb_161 in step three of the three-step allocation formula the taxpayer must elect on its return for the first taxable_year to which sec_1_882-5 applies to use either the branch_book_dollar_pool_method or the separate_currency_pools_method for the purpose of determining the amount of its allowed interest_deduction sec_1_882-5 analysis i the rule_of sec_882 and sec_1_882-5 generally generally corpa-fsc’s expenses are allocated and apportioned pursuant to sec_1_861-8 which references the interest_expense and apportionment rules under sec_1_861-9t temp sec_1 921-3t b and a - 1t c iii d temp sec_1_861-9t provides an asset method for allocating and apportioning interest_expense however the asset method allocation and apportionment rules of temp sec_1_861-9t do not apply to the interest_expense of a foreign_corporation such as corpa-fsc temp sec_1_861-9t sec_1_882-4 the interest_expense_deduction allowed to a foreign_corporation is determined under the three-step formula set forth in sec_1_882-5 sec_1_882-5 temp sec_1_861-9t the interest_deduction allowed to foreign_corporations is determined under sec_1_882-5 t d 1981_1_cb_390 providing the version of sec_1_882-5 applicable in this case sec_1_882-5 does not provide special rules for allocating fsc interest_expense deductions because sec_882 allows deductions for expenses of foreign_corporations only if they are connected with eci the deductibility of a fsc’s interest_expense depends on whether the interest_expense is connected with eci within the meaning of sec_882 generally an expense of a foreign_corporation is considered to be connected with eci if it is properly allocated and apportioned to eci under temp sec_1_861-8 sec_1_882-4 and b however in the case of interest_expense the amount of the deduction allowed is determined by applying sec_1_882-5 in this case corpa-fsc is a foreign_corporation with accrued interest_expenses wta-n-115208-00 as a result of its accounts_payable a portion of its commission income and all of its interest_income if any are treated as eci under sec_921 therefore sec_882 and sec_1_882-5 apply to determine the amount of corpa-fsc’s interest_expense which is deductible with respect to such eci sec_1_882-5 provides that corpa-fsc may deduct its interest from eci in accordance with the three- step formula set forth in sec_1_882-5 ii scenario for allocation of interest_expense to eci taxpayer argues that of corpa-fsc’s interest_expense is allocable to eci and thus is wholly deductible such a allocation is possible under the three- step allocation formula of sec_1_882-5 only where all of the foreign corporation’s income is eci and all of its worldwide liabilities are properly booked or treated as booked in the u s trade_or_business to achieve a allocation of interest_expense to eci under sec_1_882-5 the following elements are required under the three-step formula first of the corporation’s assets must be assets that generate have generated or could reasonably have been or be expected to generate eci under step one second the corporation must elect the actual ratio under step two third the corporation’s u s -booked liabilities determined in step three must be equal to the corporation’s worldwide liabilities determined in step two thus corpa-fsc’s interest_expense is allocable to eci as taxpayer claims only if all three of these elements are present solely for purposes of this analysis we assume that the third element is satisfied in this case a actual ratio election made under step two corpa-fsc’s first income_tax return to which sec_1_882-5 was applicable purported to deduct of the taxpayer’s interest_expense against eci sec_1_882-5 requires the taxpayer to represent the sec_1_882-5 election on the return taxpayer argues that corpa-fsc’s only assets during the taxable years at issue were the commission receivable and a checking account both of which did or could generate only interest_income which would be treated as eci under sec_921 pointing to these two eci-generating assets the taxpayer claimed on its return that of corpa-fsc’s interest_expense is allocable to eci we conclude that corpa-fsc’s claim for deductibility of its interest_expense constituted a timely sec_1_882-5 election to use the actual ratio described above accordingly the service should not seek to disallow a portion of the interest_expense_deduction on the grounds that the taxpayer did not properly elect the actual ratio for its initial required_year the validity of the actual ratio election in combination with our assumption that corpa-fsc’s u s -booked liabilities are equal to its worldwide liabilities however dictates that the taxpayer’s claim of deductibility wta-n-115208-00 is correct only if of its assets give rise to eci as described in step one taxpayer’s claim for allocation of corpa-fsc’s interest_expense to eci also constitutes a timely election to use the branch_book_dollar_pool_method under step three b percentage of eci-generating assets under step one taxpayer argues that its only two assets commissions receivable and a checking account can generate only eci in the form of interest_income it is unclear whether interest-bearing commissions receivable should be viewed as generating non- eci commission income eci commission income eci interest_income or some combination thereof if taxpayer were correct that its receivables should be considered to generate only eci a mechanical application of sec_1_882-5 in this case would permit corpa-fsc to allocate of its interest_expense to eci because of its assets generate eci however the proper application of this allocation rule must be considered in the broader context of the fsc statutory and regulatory framework which operates to reach a different conclusion as explained below iii sec_1_882-5 - step one applied in the fsc context a general proposition the fsc provisions permit a fsc to operate as a buy sell fsc under sec_925 or a commission fsc under sec_925 buy sell refers to a fsc that acts as the principal in a transaction that generates ftgr for the fsc commission refers to a fsc that acts as a commission agent in a transaction that generates gross_receipts for the fsc’s related_supplier that would otherwise have constituted ftgr had the fsc acted as the principal see generally temp sec_1 a -1t d the use of a commission fsc instead of a buy sell fsc should not affect the amount of the fsc income from the sale of export_property the legislative_history for the fsc provisions makes congress’ intent on this point clear the same intercompany allocation to the fsc fti will be permitted whether the fsc takes title as principal or acts as a commission agent staff of the joint_committee on taxation 98th cong 2d sess general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite comm print temp sec_1 a -1t d ii reflects this principle when it states that a commission fsc may earn in a taxable_year an amount of income that is wta-n-115208-00 computed in a manner consistent with paragraph c of this section which the fsc would have been permitted to earn under the gross_receipts method the combined taxable_income method or the sec_482 method if the related_supplier had sold or leased the property or service to the fsc and the fsc had in turn sold or subleased to a third party whether or not a related_party thus a commission fsc is entitled to the same amount of fsc fti as a similarly situated buy sell fsc but may not receive more fti than the buy sell fsc for example suppose a buy sell fsc pays its related_supplier a transfer price that allows the fsc to compute dollar_figure of fti the rule_of temp sec_1 a -1t d ii provides that a similarly situated commission fsc may receive a commission from its related_supplier based on fti in an amount no greater than dollar_figure b eci-generating assets differ in buy sell fscs and commission fsc sec_1 export_property vs commissions receivable a buy sell fsc’s assets consist primarily of the export_property that it purchases for sale or lease export_property generates fti which is by definition part eci and part non-eci sec_921 in contrast a commission fsc’s assets consist primarily of commissions receivable that generate only eci in the form of interest thus one consequence of the fact that buy sell fscs and commission fscs hold different kinds of assets is that a mechanical application of sec_1_882-5 applies to the two fsc types inconsistently for buy sell fscs that own export_property which generates both eci and non-eci sec_1_882-5 permits only a partial allocation of interest_expense to eci under step one of the three-step allocation formula for commission fscs that own commissions receivable instead of export_property sec_1_882-5 permits allocation of all interest_expense to eci assuming that the taxpayer elects the actual ratio under step two and that its u s - booked liabilities equal its worldwide liabilities this result conflicts directly with the rule_of temp sec_1 a - 1t d ii which entitle a commission fsc to the same income from the sale of export_property as a similarly situated buy sell fsc to prevent this violation of the principle of equal allocation of income for buy sell and commission fscs sec_1_882-5 should be applied to a commission fsc as if it were a buy sell fsc with the result of equal tax treatment in accordance with this principle the average total value of all assets used in step one of the three-step formula to determine the portion of a taxpayer’s assets that generate eci should be interpreted to result in the same amount of interest_expense allocation between eci and non-eci that would have resulted had wta-n-115208-00 the sales that gave rise to fti been made through a buy sell fsc the remaining discussion analyzes the application of temp treas sec_1_882-5 to a buy sell fsc bifurcation of export_property for purposes of step one under sec_1_882-5 step one under sec_1_882-5 determines the value of assets that generate eci export_property generates only one type of income fti by statute fti is treated a sec_15 non-eci and eci where a fsc has only corporate shareholders sec_923 and temp sec_1 923-1t b therefore of export_property can never generate eci under sec_864 principles some provisions require the split characterization of income gains and losses between eci and non-eci in contrast other provisions require the characterization of income gains and losses as entirely eci or entirely non-eci where income gains and losses may be split characterized the assets that give rise to such income gains and losses are similarly split characterized while sec_1_882-5 refers to assets that generate eci the regulation does not distinguish between assets that generate only eci and assets that generate both eci and non-eci we conclude that the proper application of sec_1_882-5 requires that an asset such as export_property that generates both eci and non-eci in determinable proportions be bifurcated so that only the portion of the asset which generates eci is taken into account for purposes of valuing eci- generating assets under step one this view has been reflected in situations where u s branches of foreign banks have purchased securities with respect to which only a portion of the interest_income gains and losses is eci under the flush language of sec_1_864-4 the service’s view has been that for purposes of apportioning the u s branch’s interest_expense only a portion of the securities would be included in the asset value determination under sec_1_882-5 accordingly where assets cannot give rise to eci treatment on income gains and losses the proportion of the asset that cannot give rise to eci for any type of recognition event is economically severable and should be treated as an asset that gives rise only to non-eci in this manner a buy sell fsc’s export_property cannot be considered to give rise to income that is treated as eci because sec_921 requires that a portion of the fti generated by the disposition of export_property is non-eci similarly the commissions receivable of a commission fsc should be apportioned between eci and non-eci as if the fsc’s income-generating asset were export_property rather than receivables iv summary wta-n-115208-00 to the extent that sec_1_882-5 is silent concerning the treatment of receivables the better view is to apply the regulation so that a commission fsc gets the same tax results as a similarly situated buy sell fsc as provided under temp sec_1 a -1t d ii had corpa-fsc been a buy sell fsc it is clear that a portion of the interest_expense that it incurred would have to be allocated under the asset method to fti ie allocated to both eci and non-eci because a large portion of its assets would consist of export_property rather than commissions receivable in short the interest_expense incurred by a commission fsc that determines its income under the sec_925 cti method is only partially allocable to eci and thus only partially deductible by the fsc this partial allocation of the interest_expense of a commission fsc to eci is determined as if the taxpayer were a buy sell fsc that held export_property assets rather than commissions receivable assets case development hazards and other considerations the plain language of sec_1_882-5 referring to assets that generate have generated or could reasonably have been or be expected to generate income may support the view that the commission receivable should be allocated to interest_income because only interest may be earned on the commission receivable therefore a mechanical application of sec_1_882-5 without regard for the fsc principle of equal tax treatment for buy sell and commission fscs may result in deductibility for corpa-fsc’s interest_income against eci the view enunciated in this advice however is the view that the service previously has taken in fsas and letter rulings this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have questions please call the branch pincite-1490 elizabeth beck chief branch office of the associate chief_counsel international
